Gill, J.
Plaintiff bank brought this action for the recovery of a stock of drugs and store fixtures which formerly belonged to one Perkins and which was located in Richmond, Ray county. Plaintiff claimed the goods by virtue of a chattel mortgage made by Perkins in April, 1893, to secure a debt of $600 he was owing the bank. The defendant bases his claim to the property on a writ of attachment which he, as sheriff, had levied September 21, 1893, in the suit of Martin-Perrin Mercantile Company v.Perkins.
*495The issues were tried by the court without the aid of a jury. Defendant had judgment and plaintiff appealed.
No instructions were asked or given, nor are there any questions raised on the pleadings, or the admission or rejection of evidence, and hence, if there is any testimony tending to support the judgment on any theory, it must be affirmed.
At the trial, the mortgagor and debtor, Perkins, was sworn as a witness. He testified that when the mortgage was executed and given to the plaintiff, he (the mortgagor) was a resident of Excelsior Springs, in Clay county, Missouri, and that he had remained so ever since. The mortgage was not filed for record in Clay county, but was recorded in Eay county, Missouri, where the stock of goods was kept. The chattel mortgage, therefore, under which plaintiff claims, was clearly, under the statute, rendered invalid. “No mortgage '* * * of personal property * * * ■ shall be valid against any other person than the parties thereto, unless possession of the mortgaged property be delivered and retained, etc., or unless the mortgage be acknowledged and recorded in the county in which the mortgagor or grantor resides,” etc. This mortgage was not so recorded in the county where Perkins, the mortgagor resided. The courts of this state are rather strict in requiring a compliance with this statute, as will be seen by an examination of the cases cited in brief of counsel. Directly in point, see Bevans v. Bolton, 31 Mo. 437. Also Martin-Perrin Mercantile Co. v. Perkins (decided by us this term). Nor is it of any consequence that the mortgaged goods were, at the time, situated in another county than that where the mortgagor resided; 'the law remains the same. Nor does it matter that the purchaser or attaching creditor may have had actual knowledge of the mort*496gage. Unless the statute is complied with, the instrument is invalid, except as between the parties thereto.
Since, then, plaintiff’s mortgage was void as to the attaching creditor for whom the sheriff held the property, it must be decided that this plaintiff had no standing in court; and the judgment, which was for the defendant, must be affirmed. It is so ordered.
All concur.